     Case: 4:19-cv-00260-BYP Doc #: 41 Filed: 04/25/19 1 of 3. PageID #: 387



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO,
                                 EASTERN DIVISION

SUSAN BEIERSDORFER, et al.,                   :
                                              :
         Plaintiffs,                          : Case No. 4:19-cv-260
                                              :
             v.                               : JUDGE BENITA Y. PEARSON
                                              :
FRANK LAROSE, in his official capacity        :
as Secretary of State of Ohio, et al.,        :
                                              :
        Defendants.                           :


 MOTION TO CONTINUE CASE MANAGEMENT CONFERENCE OF DEFENDANT
             OHIO SECRETARY OF STATE FRANK LAROSE


       Pursuant to LR 16.3(b) and this Court’s Case Management Conference Scheduling Order

of March 11, 2019, Defendant Secretary of State Frank LaRose moves this Court to continue the

Case Management Conference presently scheduled for May 29, 2019 at 1:30 p.m. This motion is

more fully supported with the attached Memorandum.

                                          Respectfully submitted,

                                          DAVE YOST
                                          Ohio Attorney General

                                          s/ Renata Y. Staff
                                          RENATA Y. STAFF (0086922)*
                                           * Trial Attorney
                                          SARAH E. PIERCE (0087799)
                                          Assistant Attorneys General
                                          Constitutional Offices Section
                                          30 East Broad Street, 16th Floor
                                          Columbus, Ohio 43215
                                          Tel: (614) 466-2872; Fax: (614) 728-7592
                                          renata.staff@ohioattorneygeneral.gov
                                          sarah.pierce@ohioattorneygeneral.gov

                                          Counsel for Defendant Ohio Secretary of State
                                          Frank LaRose
      Case: 4:19-cv-00260-BYP Doc #: 41 Filed: 04/25/19 2 of 3. PageID #: 388



                                 MEMORANDUM IN SUPPORT

          Counsel for Secretary of State LaRose respectfully moves to continue the Case

Management Conference (“CMC”) presently scheduled for May 29, 2019 at 1:30 p.m. Under

this Court’s Case Management Conference (“CMC”) Scheduling Order, parties and lead counsel

are required to attend the CMC. (March 11, 2019, CMC Scheduling Order, Doc. 12.) This order

defines “parties” to mean “a person who is most familiar with the actual facts of the case.” Id.

Moreover, a party may move to continue a scheduled CMC “[i]f the presence of a party...will

constitute any undue hardship or a continuance is needed[.]” Id.

          In this case, the person designated as the party representative for Defendant Secretary of

State Frank LaRose is his Chief Legal Counsel, Patrick Piccininni. Mr. Piccininni has a planned

out-of-state family commitment on May 29, 2019 and is unavailable to participate, either in-

person or by telephone, in the CMC presently scheduled for May 29, 2019 at 1:30 p.m.

Consequently, and in order to allow Mr. Piccininni to participate in the CMC, counsel for

Defendant Secretary of State LaRose request to continue this conference. The undersigned has

contacted counsel for the other parties and they have reached consensus on the following agreed

dates: June 4, 2019, June 5, 2019.

          The parties further request that the CMC take place at 1:30 p.m. or later to accommodate

travel.

                                               Respectfully submitted,

                                               DAVE YOST
                                               Ohio Attorney General

                                               s/ Renata Y. Staff
                                               RENATA Y. STAFF (0086922)*
                                                * Trial Attorney
                                               SARAH E. PIERCE (0087799)
                                               Assistant Attorneys General
      Case: 4:19-cv-00260-BYP Doc #: 41 Filed: 04/25/19 3 of 3. PageID #: 389



                                             Constitutional Offices Section
                                             30 East Broad Street, 16th Floor
                                             Columbus, Ohio 43215
                                             Tel: (614) 466-2872; Fax: (614) 728-7592
                                             renata.staff@ohioattorneygeneral.gov
                                             sarah.pierce@ohioattorneygeneral.gov

                                             Counsel for Defendant Ohio Secretary of State
                                             Frank LaRose




                                CERTIFICATE OF SERVICE

         I hereby certify that the foregoing was electronically filed with the U.S. District Court

for the Southern District of Ohio on April 25, 2019. Notice of this filing will be sent to all

parties for whom counsel has entered an appearance by operation of this Court’s electronic filing

system. I further certify that a copy of the foregoing has been served by e-mail or facsimile upon

all parties for whom counsel has not yet entered an appearance and upon all counsel who have

not entered their appearance via the electronic system


                                             /s/ Sarah E. Pierce
                                             SARAH E. PIERCE (0087799)
                                             Assistant Attorney General
